16466776Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Mrose on February 18, 2021.
The application has been amended as follows: 

1 (Currently Amended).  A system for directing data packets over a network from a source machine via at least one virtual packet switch, over a single physical unidirectional connection to at least one destination machine, said system comprising: 
	a transmission (TX) Layer 3 agent wherein the source machine updates its MAC table, and associates the received MAC address of the reception (RX) device with the destination machine’s IP; 
wherein the communication is transferred only using the single physical unidirectional connection comprised of the diode.
	
2 (Currently Amended).  The system of claim 1, further comprising:
	a virtual TX agent 
	a virtual RX agent 
	
4 (Currently Amended).  The system of claim 2, wherein the virtual TX agent 
	
5 (Currently Amended).  The system of claim 2, wherein the virtual TX agent 

6 (Currently Amended).  The system of claim 2, wherein the virtual TX agent 

7 (Currently Amended).  The system of claim 1, wherein the TX Layer 3 agent 

8 (Currently Amended).  A method for directing data packets over a network from a source machine via at least one virtual packet switch, over a single physical unidirectional connection to at least one destination machine, said method comprising:
	configuring a transmission (TX) Layer 3 agent 
	wherein the single physical unidirectional connection is located on the network between the TX Layer 3 agent wherein the source machine updates its MAC table, and associates the received MAC address of the reception (RX) machine with the destination machine’s IP; 
	wherein the communication is transferred only using the single physical unidirectional connection comprised of the diode.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 8 and their respective dependent claim(s) are allowed.
The prior art fails to disclose a unidirectional connection of a physical TX diode, configured to receive an Address Request Protocol (ARP) request message from the source machine and to respond with an ARP response message containing a Media Access Control (MAC) address of a reception (RX) device as the destination machine's physical MAC address, hence enabling virtual TX-side switches to propagate packets toward the destination machine, wherein the TX Layer 3 agent does not propagate the ARP request to the destination machine, wherein the physical unidirectional connection is located on the network between the TX Layer 3 agent and the RX machine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411